                                                                                                                      JS-6




                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
David Nathaniel Roberts,                                                 CASE NUMBER

                                                                                        2:19-cv-01823-VBF-RAO
                                           Plaintiff(s)/Petitioner(s),
                                v.
CDCR Trust Office,
                                                                               ORDER OF DISMISSAL OR REMAND

                                       Defendant(s)/Respondent(s).


The Court previously received from                Plaintiff(s)/Petitioner(s)           Defendant(s)/Respondent(s):
                 an IFP Request with no accompanying Complaint/Petition/Notice of Removal.
                 a Complaint/Petition/Notice of Removal without an accompanying IFP Request
                 or payment of the filing fees.
                 a Complaint/Petition/Notice of Removal with a partial filing fee payment for an amount
                 less than the required $400.
The Court sent a warning letter to      Plaintiff(s)/Petitioner(s) Defendant(s)/Respondent(s) advising that
failure to correct this deficiency within '0635&&/ DAYS from the date of the warning letter would result in
dismissal or remand of this case. More than '0635&&/ DAYS have now passed, and the deficiency has not
been corrected.

Accordingly, this case is HEREBY ORDERED

                 DISMISSED. No further filings shall be accepted under this case number.

                 REMANDED to the                                                              . No further findings shall be
                 accepted under this case number.

IT IS SO ORDERED.            The case shall be TERMINATED (JS-6).




 Dated:          July 15, 2019

                                                                                       United States District Judge
                                                                                   The Hon. Valerie Baker Fairbank




IFP-10 (05/18)                                        ORDER OF DISMISSAL OR REMAND                                      Page 1 of 1
